Citation Nr: 0731332	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-30 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected intestinal 
schistosomiasis.

2.  Entitlement to service connection for a kidney condition, 
claimed as secondary to service-connected intestinal 
schistosomiasis.

3.  Entitlement to service connection for a bladder condition 
with blood in the urine, claimed as secondary to service-
connected intestinal schistosomiasis. 

4.  Entitlement to service connection for chronic 
constipation with blood in the stool, claimed as secondary to 
service-connected intestinal schistosomiasis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active service from June 1943 to February 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2005 rating decision in which the RO denied 
service connection for hypertension, for a kidney condition, 
for a bladder condition with blood in the urine, and for 
chronic constipation with blood in the stool, each claimed as 
secondary to service-connected intestinal schistosomiasis.  
The veteran filed a notice of disagreement (NOD) in February 
2005, and the RO issued a statement of the case (SOC) in 
September 2005.  The veteran filed a substantive appeal 
pertaining to these issues (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in September 2005.  Thereafter, 
the RO continued the denial of the service connection claims 
on appeal (as reflected in an August 2006 supplemental SOC 
(SSOC)).

In August 2007, the veteran and his daughter testified during 
a Board hearing before the undersigned Veterans Law Judge 
(VLJ) at the RO; a transcript of that hearing is associated 
with the claims file.  The Board notes that at the hearing, 
the veteran submitted to the Board additional evidence for 
consideration in connection with the claims on appeal, along 
with a waiver of RO jurisdiction of such evidence.  The Board 
accepts this evidence for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2007).

In September 2007, the undersigned VLJ granted the motion of 
the veteran's representative to advance this appeal on the 
Board's docket, pursuant to the provisions of 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The only medical opinions to address the question of 
whether there exists a medical relationship between 
hypertension and the service-connected intestinal 
schistosomiasis weigh against the claim.

3.  Competent medical evidence establishes that the veteran 
does not have a current kidney disability

4.  Competent medical evidence establishes that the veteran 
does not have a current bladder disability.

5.  The only medical opinion on the question of whether there 
exists a medical relationship between chronic constipation 
with blood in the stool and the service-connected intestinal 
schistosomiasis weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, as 
secondary to the veteran's service-connected intestinal 
schistosomiasis, are not met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310(a) (2007).

2.  The criteria for service connection for a kidney 
condition, as secondary to the veteran's service-connected 
intestinal schistosomiasis, are not met.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2007).

3.  The criteria for service connection for a bladder 
condition with blood in the urine, as secondary to the 
veteran's service-connected intestinal schistosomiasis, are 
not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) 
(2007).

4.  The criteria for service connection for chronic 
constipation with blood in the stool, as secondary to the 
veteran's service-connected intestinal schistosomiasis, are 
not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Pertinent to the secondary service connection claims, a pre-
rating, October 2004 RO letter provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate these service connection claims, what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The October 2004 RO letter also included a request that the 
veteran provide any evidence in his possession that pertains 
to his claims.  Clearly, this notice meets Pelegrini's timing 
of notice requirements, as well as the VCAA's timing of 
notice requirement.  

Regarding the Dingess/Hartman requirements, the Board notes 
that the veteran's status is not at issue, and the RO 
informed the veteran of the current disability and medical 
nexus requirements via the letter identified above.  In a 
March 2006 post-rating letter, the RO informed the appellant 
how disability ratings and effective dates are assigned, as 
well as the type of evidence that impacts those 
determinations.  However, the timing of this notice is not 
shown to prejudice the veteran.  As the Board's decision 
herein denies each claim for secondary service connection, no 
disability rating or effective date is, or is to be, 
assigned; hence, there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, VA outpatient treatment 
records from the VA Medical Center (VAMC) in St. Louis, 
Missouri, and reports of VA examinations dated in June 2004 
and January 2005.  Also of record and considered in 
connection with the claims is the transcript of the Board 
hearings, as well as written statements from the veteran, and 
from his daughter and representative, submitted on his 
behalf. 

In summary, in connection with the RO's consideration of the 
matters on appeal, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of these matters, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board does not have 
the authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2007).

Service medical records reflect that the veteran was treated 
for recurrent intestinal schistosomiasis and hospitalized for 
ten months during active service.  In a July 2004 rating 
decision, the RO granted service connection for intestinal 
schistosomiasis and assigned a noncompensable rating 
effective from April 26, 2004.  

In this case, the veteran contends that he currently suffers 
from hypertension, a kidney condition, a bladder condition 
with blood in the urine, and chronic constipation with blood 
in the stool secondary to his service-connected intestinal 
schistosomiasis.  Establishing service connection on a 
secondary basis requires evidence sufficient to show: (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310 (2007).  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Considering each claim for secondary service connection in 
light of the record and the governing legal authority, the 
Board finds that the preponderance of the evidence is against 
each claim.  

A.  Hypertension and Chronic Constipation

Service medical records are silent with respect to any 
complaints, findings, or diagnosis of hypertension or chronic 
constipation with blood in the stool.  Post-service VA 
treatment records dated from 1993 to 2005 reflect treatment 
for hypertension as well as constipation.

On the question of medical nexus, the Board finds probative 
the opinion of a June 2004 VA examiner.  In his June 2004 
report, the VA examiner noted the veteran's complaints of 
severe constipation since active duty as well as noted 
findings of essential hypertension.  However, the examiner 
specifically noted that essential hypertension has nothing to 
do with schistosomiasis.  He further opined that it is less 
likely than not that the veteran is currently exhibiting any 
late effects of schistosomiasis.  

The Board also finds probative the opinion of a January 2005 
VA genitourinary examiner, another medical opinion to address 
the question of a secondary medical relationship between the 
veteran's service-connected intestinal schistosomiasis and 
hypertension as well as the only medical opinion to address 
the question of a secondary relationship between the 
veteran's intestinal schistosomiasis and chronic 
constipation.  The examiner indicated that the claims file 
was reviewed in its entirety before the veteran was 
interviewed and his medical history and complaints were 
recorded.  Digital rectal examination findings were noted as 
guaiac negative (for blood).  The examiner diagnosed 
essential hypertension and chronic constipation.  He opined 
that it is less likely than not that the veteran's 
hypertension is related to his schistosomiasis in the remote 
past.  He further indicated that there was no evidence in 
medical literature linking these two conditions.  Regarding 
the veteran's chronic constipation and occasional blood in 
the stool, the examiner opined that it is less likely than 
not that this problem is related to his schistosomiasis in 
the remote past.  He further reasoned that schistosomiasis is 
generally accompanied by pain and diarrhea, not chronic 
constipation. 

The Board accords great probative value to the comments and 
opinions of the June 2004 and January 2005 VA examiners, as 
they were based on a review of the veteran's claims file, a 
detailed review of pertinent aspects of his documented 
medical history, and a current examination, and considers 
them to be of primary importance in the disposition of these 
matters.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

Thus, the only medical opinions to address the question of 
whether there exists a medical relationship between 
hypertension or chronic constipation and the service-
connected intestinal schistosomiasis weigh against each 
claim, and neither the veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any contrary medical evidence or opinion that would, in fact, 
support either claim for secondary service connection.

B.  Kidney and Bladder Conditions

Service medical records are silent with respect to any 
complaints, findings, or diagnosis of any kidney or bladder 
conditions.  Post-service VA treatment records dated from 
1993 to 2005 do not reflect any findings of current kidney or 
bladder conditions.  

The Board finds probative the opinion of a January 2005 VA 
genitourinary examiner, the only medical opinion to address 
the question of medical diagnosis of a current kidney or 
bladder disability.  In his January 2005 report, the VA 
examiner noted that lab test results revealed findings 
consistent with normal renal function and normal urinalysis 
(UA).  He diagnosed normal renal function and no evidence of 
bladder condition/hematuria.  The Board accords great 
probative value to the conclusion of the January 2005 
examiner, and finds such opinion to be of primary importance 
in the disposition of these matters.   See, e.g., Hayes, 5 
Vet. App. at 69-70.  Significantly, neither the veteran nor 
his representative has presented, identified, or even alluded 
to the existence of any contrary medical evidence reflecting 
a diagnosis of current kidney or bladder disability.

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Where, as here, the competent and 
persuasive evidence does not establish the existence of the 
kidney and bladder disabilities for which service connection 
is sought, there can be no valid claims for service 
connection for such disabilities-on any basis.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, because 
the first, essential criterion for establishing service 
connection pursuant to 38 C.F.R. § 3.310 is not met, the 
Board need not address whether the remaining regulatory 
requirement-medical evidence of a link between the veteran's 
service-connected intestinal schistosomiasis and the claimed 
kidney and bladder disorders, either on the basis of 
causation or aggravation-is met.

C.  All Claims

In addition to the medical evidence, in adjudicating each 
claim, the Board has considered the assertions of the 
veteran, as well as those of his daughter and representative, 
to include in written statements and during the August 2007 
hearing.  The veteran is certainly competent to report his 
symptoms, and his daughter is competent to report symptoms 
observed.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  However, the questions of medical diagnosis and 
etiology, or medical relationship, on which these claims turn 
are within the province of medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As none of these 
individuals is shown to possess the appropriate medical 
training or expertise to competently render a probative 
(i.e., persuasive) opinion on such a medical matter, none of 
the lay assertions in this regard has any probative value.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The Board also points out that, to whatever extent the 
veteran and his daughter have suggested that online medical 
resource sites provide medical information associating his 
claimed disabilities with his service-connected intestinal 
schistosomiasis (as they appear to contend during the Board 
hearing and in documents submitted in August 2004), again, 
the assertions in this regard do not provide probative 
evidence in support of the claims.  No such medical 
information has been provided.  Further, in any event, as 
indicated above, these claims turn on the questions of 
medical diagnosis and medical relationship, and any such 
online medical information would not be specific to this 
veteran-either on the question of current disability or 
medical relationship between diagnosed disability and .

For all the foregoing reasons, the claims for service 
connection for hypertension, for a kidney condition, for a 
bladder condition with blood in the urine, and for chronic 
constipation with blood in the stool, each claimed as 
secondary to service-connected intestinal schistosomiasis, 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hypertension, as secondary to service-
connected intestinal schistosomiasis, is denied.

Service connection for a kidney condition, as secondary to 
service-connected intestinal schistosomiasis, is denied.

Service connection for a bladder condition with blood in the 
urine, as secondary to service-connected intestinal 
schistosomiasis, is denied. 

Service connection for chronic constipation with blood in the 
stool, as secondary to service-connected intestinal 
schistosomiasis, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


